Title: To George Washington from Bryan Fairfax, 25 September 1777
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
Lancaster [Pa.] Septr the 25th 1777

Your Excellency’s Kindness hath increased my Gratitude for your many Favours and I hope it will last always, & that no Distance of Time or Place will efface the Remembrance thereof from my Mind.
The Letter, which I gave to an Officer of Militia who was going down & who said he would try to get a Man to wait for Yr Excellency’s Answer, was written & sent off the 21st: But my staying two or three Days in the Neighbourhood, notwithstanding Colo. Thompson’s knowing of my sending down, gave a Suspicion to some of the People thereabouts, & has been the Cause of my being sent up here to Goal, which tho’ it gave me a little Uneasiness at first I thank God I have been able to bear with good Spirits, having been civilly treated by all thro’ whom I passed except one: but I think I had more Charity & Love to him than Ill will; so that God can make any State agreeable to us when he pleases. I had the Pleasure this Afternoon of seeing Colo. Richard Henry Lee & his Brother and thro’ their good Offices by what I hear to Night I expect to be released to Morrow and shall do myself the Pleasure of waiting on Your Excellency if my Return to Virginia be not required by those who may release me. Before I left Home I made Provision that the Rents of the Springfield Tract should be paid to Mr Custis—I sent him £30 in July in a Letter to be forwarded by Mr Muir, but I afterwards heard that he was in the lower Parts.
I had some Money with me for my Brother and intended to have consulted with Your Excellency what to do with it. I did not think proper to bring it into such a Place as this.
I forgot to mention that Mrs Lewis was also at Bath and tht Colo. Lewis was mending fast as usual after his Arrival. I remain with great Respect & Regard Yr Excellency’s most obliged he St

Bryan Fairfax

